NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted December 4, 2008*
                                  Decided December 10, 2008

                                            Before

                               FRANK H. EASTERBROOK, Chief Judge

                               WILLIAM J. BAUER, Circuit Judge

                               JOHN DANIEL TINDER, Circuit Judge

No. 07‐3541

SYED M. A. HASAN,                                    Petition for Review of an Order of the
           Petitioner,                               Administrative Review Board.

       v.                                            No. 05‐099

UNITED STATES DEPARTMENT OF
LABOR,
     Respondent.



                                          O R D E R




       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 07‐3541                                                                                    Page 2

This is the latest of a flood of complaints Syed Hasan has filed against various engineering
firms and other companies that have rejected his employment applications.  This time Hasan
has charged that Sargent & Lundy, an engineering consulting firm, failed to hire him in 2002
in retaliation for his raising safety concerns at a nuclear facility.  An administrative law judge
thought  that  the  case  should  be  dismissed  under  the  doctrine  of  issue  preclusion,  and  the
Department of Labor’s Administrative Review Board agreed.  We deny Hasan’s petition for
review.

         In the fall of 1998 Commonwealth Edison hired Hasan as an independent consultant on
a temporary project at one of its nuclear power plants.  Hasan was responsible, among other
things,  for  reviewing  some  of  the  work  that  Sargent  &  Lundy  had  performed  for  ComEd.
Hasan identified calculations he believed were incorrect and would jeopardize the safety of the
facility,  and  he  reported  his  concerns  to  ComEd  and  later  to  the  Nuclear  Regulatory
Commission.  Sargent & Lundy angered Hasan by disagreeing with his assessment; he in turn
mocked its engineers by labeling them “cheats, liars, and incompetents” who were involved
in  a  “cover‐up.”    Ultimately  the  Commission’s  investigation  uncovered  only  two  minor
violations, but Hasan continued to openly criticize the firm and its work.

        Hasan’s consulting job on the ComEd project ended in March 1999, and throughout that
year he submitted his resume to Sargent & Lundy at least six times.  The firm did not hire him.
 And in December 1999 it decided that it would never hire him.  The firm based this decision
not only on Hasan’s qualifications—he had been largely unemployed since 1994 and the firm
did  not  believe  he  had  the  requisite  skills  to  do  the  job—but  also  on  his  temperament.
Sargent & Lundy employees who worked closely with Hasan on the ComEd project and who
had interviewed him for a job in 1997 reported that Hasan was difficult to work with, obstinate,
and inflexible.   Furthermore, top management at the firm concluded that Hasan, who had
consistently maligned the firm and its work, could not adequately represent the firm to its
clients.    

        In November 1999 Hasan filed a complaint with the Occupational Safety and Health
Administration, claiming that Sargent & Lundy illegally failed to hire him because he was a
whistleblower.  OSHA investigated Hasan’s allegations, which it found meritless.  Hasan later
amended his complaint to include a claim that Sargent & Lundy impermissibly decided never
to hire him.  After a hearing, an ALJ found, however, that Sargent & Lundy had “legitimate”
and “nondiscriminatory” reasons for not hiring Hasan in 1999 and for concluding that it would
never  hire  him,  and  recommended  dismissal  of  the  complaint.    The  ARB  agreed  with  the
recommendation, and we denied Hasan’s petition for review.  See Hasan v. U.S. Dep’t of Labor,
400 F.3d 1001 (7th Cir. 2005).  
No. 07‐3541                                                                                          Page 3

        In the meantime, Hasan reapplied in 2002 for a job with Sargent & Lundy, which once
again rejected his application.  He filed yet another complaint with OSHA, which again found
that Sargent & Lundy had not based its decision on a retaliatory motive.  A different ALJ held
the case in abeyance pending the outcome of the first dispute.  After that dispute was decided,
the ALJ dismissed the complaint, concluding that issue preclusion barred relitigation of the
firm’s continuing rejection of Hasan’s employment applications.  The ARB, adopting the ALJ’s
reasoning, upheld the determination.  

        Hasan now petitions for review.  But his 68‐page, rambling brief does not identify any
errors in the ARB’s reasoning; it merely restates the same arguments that he has advanced
throughout the proceedings.

        We agree with the ARB that issue preclusion prevents Hasan from pressing his claim.
The doctrine of issue preclusion prevents relitigation of an issue that has actually been decided
in an earlier proceeding, see Taylor v. Sturgell, 128 S.Ct. 2161, 2171 (2008); King v. Burlington N.
&  Santa  Fe  Ry.  Co.,  538  F.3d  814,  818  (7th  Cir.  2008),  and  it  applies  to  final  decisions  of
administrative tribunals, see Univ. of Tenn. v. Elliott,  478 U.S. 788, 797‐98 (1986); Hamdan v.
Gonzales, 425 F.3d 1051, 1059 (7th Cir. 2005).  A determination is entitled to preclusive effect if
the issue is the same as in a prior case, was actually litigated, and was essential to the final
judgment, and if the party being precluded had a full opportunity to litigate the issue.  See H‐D
Mich., Inc. v. Top Quality Serv., Inc., 496 F.3d 755, 761 (7th Cir. 2007); accord In re Chao, No. 02‐
067, 2004 WL 2205227, at * 4 (DOL Admin. Rev. Bd. 2004).   The issue whether Sargent & Lundy
could refuse to hire Hasan for every job he applied for was fully litigated by the parties and
resolved in 2002.  This central issue was contested at the hearing before the ALJ, who concluded
that Sargent & Lundy’s employment decision did not relate to the safety concerns Hasan raised
on the ComEd project.  The recommendation was accepted by the ARB and upheld by this
court.  Hasan had a full opportunity to contest this issue and is entitled to no more.  

        Hasan has filed at least a dozen similar complaints that have been adjudged meritless
by the ARB and courts of appeal.  See, e.g., Hasan v. Sec’y of Labor, No. 03‐1981, 2004 WL 574520
(1st Cir. Mar. 24, 2004); Hasan v. U.S. Dep’t of Labor, No. 03‐1852, 2004 WL 1539635 (4th Cir. July
9, 2004);  Hasan v. U..S. Dep’t of Labor, No. 03‐15469, 2004 WL 1121580 (11th Cir. May 11, 2004);
Hasan v. U.S. Dep’t of Labor, No. 01‐1130, 2002 WL 448410 (7th Cir. 2002).  Hasan’s repeated
frivolous litigation drains judicial resources, and we cannot allow it to continue.  We have the
discretion  to  impose,  on  our  own  motion,  appropriate  sanctions  upon  litigants  who  file
frivolous petitions.  FED. R. APP. P. 38; CIR. R. 38.  Accordingly, we give Hasan fourteen days
to show cause why he should not be subject to monetary sanctions under FED. R. APP. P. 38. 
See Homola v. McNamara, 59 F.3d 647, 651 (7th Cir. 1995).

        Hasan’s petition for review is DENIED.